Citation Nr: 0602678	
Decision Date: 01/31/06    Archive Date: 02/07/06

DOCKET NO.  00-14 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Togus, Maine



THE ISSUES

Entitlement to service connection for claimed flat feet, 
lumbosacral strain, a right hip disability, a left hip 
disability, a cervical spine disability, a right knee 
disability, a left knee disability, a right ankle disability, 
and a left ankle disability.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel



INTRODUCTION

The veteran had active service from March 1971 to July 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of RO.  It was 
previously before the Board in June 2001, but was remanded 
for further development.  

After the development requested by the June 2001 remand was 
completed, the RO continued the denial of the veteran's 
claims.  The case was then returned to the Board for further 
review.  



REMAND

In February 2005, the Board determined that additional 
medical development was required in this case, and decided to 
obtain an expert medical opinion from the Veterans Health 
Administration (VHA).  

The requested opinion was received in March 2005.  A copy of 
this opinion was provided to the veteran in August 2005.  He 
was provided an opportunity to present additional evidence or 
argument in response to the opinion.  

Additional argument and evidence was received from the 
veteran in September 2005.  Furthermore, when the veteran was 
asked to indicate if he wished for the Board to proceed with 
the review of his appeal, or whether he preferred for his 
appeal to be remanded to the RO for consideration of the 
additional evidence and argument, he requested that his 
appeal be remanded.  

Therefore, in order to afford the veteran due process, his 
appeal is REMANDED for the following action: 

The RO should again review the veteran's 
claims based on all the evidence in the 
claims folder.  If any benefit sought on 
appeal, for which a notice of 
disagreement has been filed, remains 
denied, the veteran and representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if indicated.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the 
agency of original jurisdiction.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).  


	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  
 
 
 
 


